Citation Nr: 9930562	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-15 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision, which 
denied the veteran's claim of entitlement to service 
connection for migraine headaches.  In August 1998 the 
veteran submitted a notice of disagreement in response to 
that rating decision.  Subsequently in August 1998, the RO 
issued to the veteran a statement of the case.  The veteran's 
timely substantive appeal was received by the RO in September 
1998.

The Board notes that the veteran submitted a motion to 
advance this case on the docket under the authority of 
38 C.F.R. § 20.900(c).  However, that motion was denied by 
the Board in March 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Resolving reasonable doubt in her favor, the evidence of 
record indicates that during her service the veteran suffered 
from headaches, that she continued to suffer from such 
headaches after separation from service, and that she 
currently suffers from such headaches.


CONCLUSION OF LAW

The veteran's claim of service connection for headaches is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the evidence of record reveals that the 
veteran began to complain of headaches several years after 
entering service and continued to complain of them from time 
to time throughout her service.  The evidence of record also 
reveals that although she continued to report the same set of 
symptoms, the precise nature and cause of her headaches 
remained undiagnosed.  The report of the veteran's October 
1988 induction examination indicated that the veteran gave no 
history of headaches.  Beginning in March 1992, the records 
indicated, the veteran sought treatment for headaches which 
she stated she had been experiencing for more than one year.  
A March 1992 record of acute medical care recorded the 
veteran's description of her headaches as beginning in the 
front part of her head and spreading into the region of her 
neck and as accompanied by blurred vision and nausea.  (A 
similar description of her headaches, as involving the 
temporal and then the occipital area of the head, was 
recorded in a report of medical care received by the veteran 
shortly after the date of the acute care record.)  The March 
1992 acute care record also stated that the veteran reported 
that she had taken medicine for the headaches - - in this 
case, over-the-counter medicine - - with no relief.  Noting 
that no diagnosis of "migraine" headache had been made in 
the past, this record contained no determination of what type 
of headache the veteran could be experiencing.  The record 
indicates that no new medication had been prescribed or 
recommended to the veteran and that the veteran was referred 
for a CT scan.  The report of the CT scan, performed later in 
March 1992, was normal.

The service medical records covering the remainder of 1992 
and 1993 reflect essentially the same complaints and reveal 
that different prescription medications were tried on the 
veteran and produced no relief, with the exception of one 
medication that neither the examiner nor the veteran could 
then identify.  Certain of these records contained reports of 
the same symptoms of headache as the veteran had complained 
of before, particularly pain beginning at the front of the 
head and progressing to the back of the head, as well as 
nausea and impaired vision.  They also reveal that different 
medications continued to be prescribed for the veteran, that 
she supplemented these with over-the-counter pain remedies, 
and that she reported experiencing little or no improvement 
from these measures.  The report of another CT scan performed 
upon the veteran, in July 1993, stated that the findings were 
normal.  An April 1993 record of medical care contained a 
provisional diagnosis of probable mixed tension/vascular 
headache.  The report of an August 1993 neurological 
consultation for chronic vascular/tension headache contained 
no further diagnosis, put forth a prognosis of "no help," 
and indicated that several medications were being prescribed.  
The medical records through 1993 also showed that with the 
passing of time the veteran began to complain of more 
frequent headaches of longer duration.  A November 1993 
record of medical care indicated that the veteran complained 
of ongoing constant headaches, and was taking only over-the-
counter medicines, having ceased taking prescription 
medications for them.

The claims file contains no service medical records for 1994.  
The service medical records for 1995, however, indicate that 
the veteran sought treatment for headaches and that she gave 
a history of severe headache.  A May 1995 treatment record 
indicates that another CT scan had been recommended but had 
to be postponed on account of the veteran's pregnancy; the 
claims file includes no report of any CT scan performed after 
1993.  The medical records for 1996 contained in the claims 
file document no complaints of headache.

The veteran was medically separated from service in February 
1997 due to interstitial cystitis.  An October 1996 Medical 
Board examination, which preceded her separation, is negative 
for any complaints or diagnosis of headaches.

Postservice medical records demonstrate a continuation of the 
same complaints of headache as were presented by the veteran 
in service, although, as in the service medical records, the 
diagnosis is imprecise.  These records reveal that in 
December 1997 the veteran sought treatment for headaches at 
Moncrief Army Community Hospital in Fort Jackson, South 
Carolina.  The report of a medical examination performed upon 
the veteran at that time indicated that the veteran 
complained of "migraines."  An impression of "tension 
headaches" is set forth in the report.  Earlier postservice 
records from the same military hospital do suggest, however, 
that consideration had been given to a diagnosis of head 
trauma as the cause of certain symptoms reported by the 
veteran that appear to be somewhat similar to the reported 
descriptions by her of her headache symptoms.  In February 
1997, shortly after her separation from service at the 
beginning of the month, the veteran sought treatment for 
dizziness and headache; she gave a history of having fallen 
and hit her head approximately one month before.  The record 
indicates that no CT scan or other imaging procedure was 
ordered.  The diagnosis recorded there is simply 
"headache."  The April 1998 report of the VA examination 
performed upon the veteran in connection with her service 
connection claim contained a diagnosis of "a tension type 
headache which has been called migraine in the past."  This 
record indicated that the veteran reported that her headaches 
lasted approximately three days and occurred more than once 
each week, that they spread from the top of her skull out to 
other regions of the head, that they were accompanied by 
nausea and dizziness, and that no medication had brought her 
relief.

Personal statements submitted by the veteran in connection 
with her claim give essentially the same account of her 
headache history and symptoms as do those attributed to her 
in the medical records.

II.  Analysis

The claim is for service connection for headaches.  In 
essence, the veteran and her representative argue that the 
veteran's current headaches are a manifestation of a 
condition that arose in service.

Service connection can be awarded for disability resulting 
from personal injury suffered or disease contracted in the 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  The law provides that the 
veteran is presumed to have been in sound condition at the 
time of acceptance for active service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Furthermore, only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (1999).  If a 
disorder is not so noted but is later identified during 
service, it is presumed that the disorder originated during 
service.  Id.

In order to warrant a finding of service connection for a 
claimed disability, the evidence of record must show: a 
current disability; the incurrence (or, in the case of a 
preexisting condition, the aggravation) of an injury or 
disease during service; and a nexus, or causal relation, 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  For 
a claimant to prevail on the merits, these elements must be 
shown to the degree that a preponderance of the evidence of 
record is not against the claim for benefits.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1991).  This is the benefit-
of-the-doubt rule.

The law provides particular ways by which these elements of a 
service connection claim may be demonstrated in some 
instances.  When, as in this appeal, an issue presented by 
the evidence is whether the claimed disability was chronic 
during service or has been ongoing since service, service 
connection may be established for a claimed current 
disability through application of the provisions dealing with 
chronicity of disease or continuity of symptomatology.  If a 
veteran has been shown to have suffered from a chronic 
disease during service (or within an applicable post-service 
presumptive period) so as to permit a possible finding of 
service connection for that disease, then subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are considered service connected, unless 
clearly attributable to intercurrent causes.  For a showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time that the veteran had the disease, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  In the alternative, when the disease shown in 
service cannot be shown to be chronic or when the diagnosis 
of chronicity may be legitimately questioned, service 
connection may be established for a claimed current 
disability through a showing of continuity of symptomatology.  
If the veteran is shown to have suffered during service from 
a disease that was "noted in service" (or in any applicable 
post-service presumptive period), then service connection may 
be established through a showing that the veteran has 
exhibited symptoms of that disease recurrently since 
discharge.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).  Neither the existence of a disease in 
service nor continuity of disease symptomatology need be 
shown through evidence contemporaneous with the period of 
service in question or by a particular form of documentation.  
Savage v. Gober, 10 Vet. App. at 495-96.  However, proof of 
continuity of symptomatology requires that the evidence of 
record forge a specific link between the claimed current 
disability and the symptomatology continuing after service.  
Id. at 497.  When the evidence of record satisfies either the 
chronicity or the continuity of symptomatology provision, the 
second and third elements of a service connection claim, 
incurrence of a disease in service and a nexus between that 
disease and the claimed current disability, have been proven.  
Id.  See also 38 C.F.R. § 3.303(b).  In either case, separate 
proof of a current disability, the first element of a service 
connection claim,  is still required.  Savage v. Gober, 10 
Vet. App. at 495; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to be probative, evidence in support of a service 
connection claim necessarily must be competent.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Each element of the claim must 
be supported by evidence that is competent with regard to the 
issue in concern.  Normally, proof of a current disability 
requires evidence in the form of a medical diagnosis or other 
authoritative medical finding.  Caluza v. Brown, 7 Vet. 
App. at 504.  Lay testimony, such as the veteran's own 
account, may be competent to establish the second element of 
a service connection claim, incurrence or aggravation in 
service; however, when the issue involved is medical in 
nature, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91; See also Caluza v. Brown, 7 Vet. 
App. 498.  Competent medical evidence normally is required to 
establish the nexus, or causal relation, between the claimed 
current disability and the condition incurred or aggravated 
in service.  Caluza v. Brown, 7 Vet. App. at 504. 

When service connection is to be proven through a showing of 
chronicity of disease in service or continuity of 
symptomatology, these guidelines for competent evidence are 
expanded somewhat.  Authoritative medical evidence will be 
required when an issue whether a disease exhibited by the 
veteran during service was chronic in nature must be 
resolved.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. at 494-95.  However, the question whether a chronic 
disease or a set of symptoms was exhibited by the veteran in 
service may in some instances be resolved through lay 
evidence, including the statements of the veteran.  Savage v. 
Gober, 10 Vet. App. at 495-96.  When the medical condition in 
concern is of a kind that lends itself to lay observation, 
lay evidence will be competent on this question.  Id.  For 
the same reason, lay evidence may be competent to prove that 
the current disability claimed by the veteran is the same as 
the chronic condition or symptomatology exhibited in service.  
Id.

Turning to the veteran's claim of service connection for 
headaches, the Board finds, first, that the veteran has 
presented a well-grounded claim on this appeal.  See 
38 U.S.C.A. § 5107(a)  (" . . . a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)  (a well-grounded claim is a plausible claim).  
Therefore, the Board has jurisdiction to proceed to 
adjudicate the merits of the claim.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

The Board finds that competent evidence of record shows that 
the veteran suffers currently from the claimed disability.  
Medical records generated after the veteran's discharge from 
service in February 1997 contain the diagnosis of headache.  
As observed above, these records indicate that the veteran 
was diagnosed with "headache" in February 1997, with 
"tension headaches" in December 1997, and, as a result of 
the VA examination, with "a tension type headache which has 
been called migraine in the past" in April 1998.  Although 
these diagnoses are somewhat imprecise - - for example, they 
do not state whether the headaches may be termed "migraine" 
- - the Board finds that they comprise adequate proof of 
current disability.

The Board further finds that the veteran is entitled to the 
presumption of soundness as to headaches. See 38 U.S.C.A.. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  The veteran enjoys this 
presumption because headaches were not noted on her entrance 
examination.  Therefore, any headache disorder or symptoms 
that the evidence would demonstrate were exhibited by the 
veteran during service are presumed to have arisen during 
service. 

The Board declines to find that the evidence of record proves 
that the veteran suffered from headaches amounting to a 
chronic condition during service.  Although, as noted above, 
the veteran's condition in service was described in one 
medical record, generated in August 1993, as chronic 
vascular/tension headache, there is no finding of chronicity 
in any of the other medical records in the claims file.  The 
Board does not consider this isolated description sufficient 
to prove chronic disease as a clear-cut clinical entity.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. at 494-
95.  

However, the Board finds that the evidence of record 
demonstrates those facts required to prove continuity of 
symptomatology of headache.  It was noted in service that the 
veteran suffered from headaches.  Various service medical 
records reflect the veteran's complaints of headache; such 
notations, which begin in 1992, span most of the veteran's 
service.  Service medical records also reflect that the 
veteran continually complained of the same headache symptoms 
as well as of the inefficacy of any medicine to prevent or 
relieve them.  In addition, both the personal statements of 
the veteran submitted in connection with her claim and her 
post-service medical records indicate that the disorder from 
which she currently suffers is essentially the same as that 
noted during her service; the reported symptoms for each time 
period are essentially the same.  Furthermore, the evidence 
of record, specifically the medical examination reports of 
1997 and 1998, forges a specific link between the current 
disability claimed by the veteran in 1998 and her post-
service symptomatology in 1997.  The report of the medical 
examination which the veteran underwent in December 1997, for 
example, records a description of headaches given by the 
veteran that is consistent with the description of symptoms 
attributed to her in service medical records.  The report 
notes that the veteran stated that she was taking only over-
the-counter medicine for the symptoms, a statement also 
attributed to the veteran in service medical records.  The 
report also indicates that the veteran claimed to have been 
suffering from the headaches she described for the past 6 
years.  This claim is consistent with the account of the 
veteran recorded in the service medical record of March 1992 
concerning the time when her headaches first began, and, 
together with the 1998 record of examination containing the 
current diagnosis, it creates a specific link between the 
claimed current condition of the veteran and the 
symptomatology that continued after service.  Most, if not 
all, of this evidence, including the medical records, is 
based on the veteran's own statements concerning her 
condition.  However, the Board finds that lay observation 
will constitute competent evidence of the disorder that has 
been claimed.  See Savage v. Gober, 10 Vet. App. 488, and 
Grottveit v. Brown, 5 Vet. App. 91; c.f. LeShore v. Brown, 8 
Vet. App. 406 (1995). 

All of the evidence does not weigh in favor of the veteran's 
service connection claim.  Conflicts in the evidence of 
record exist.  The service medical records for 1996 contained 
in the claims file are devoid of any mention of headache; in 
fact, they suggest that the veteran failed to complain of 
headaches in the course of giving her medical history.  The 
service medical records for 1995 document complaints of 
headache, but they do not reveal the frequency or detailed 
content of complaint that is shown in the earlier and later 
records.  There is also, as noted above, a suggestion in the 
evidence of record generated in February 1997 shortly after 
the veteran's discharge from service that her headaches might 
have originated in trauma, an etiology not ascribed to her 
disorder in the service medical records.  However, it is not 
the burden of an individual claiming service connection for a 
current disorder to prove the elements of the claim to a 
certainty or to eliminate all conflict in the evidence.  It 
is enough if a preponderance of the evidence of record does 
not weigh against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. at 54.  The Board finds that this is the case.  The 
evidence at least raises an issue of reasonable doubt, the 
benefit of which should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, resolving 
reasonable doubt in the veteran's favor, service connection 
is warranted.  Accordingly, the veteran is entitled to a 
finding of service connection for headaches. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).


ORDER

Service connection for headaches is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

